Case 2:20-cv-09582-JFW-E Document 49-2 Filed 02/24/21 Page 1 of 4 Page ID #:712




   1 LOUIS R. MILLER (State Bar No. 54141)
     smiller@millerbarondess.com
   2 MIRA HASHMALL (State Bar No. 216842)
     mhashmall@millerbarondess.com
   3 EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
     esanchirico@millerbarondess.com
   4 MILLER BARONDESS, LLP
     1999 Avenue of the Stars, Suite 1000
   5 Los Angeles, California 90067
     Telephone: (310) 552-4400
   6 Facsimile: (310) 552-8400
   7 Attorneys for Defendant
     COUNTY OF LOS ANGELES
   8
   9                             UNITED STATES DISTRICT COURT
  10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 VANESSA BRYANT, a California                       CASE NO. 2:20-cv-09582-JFW-E
     resident,
  13                                                    DECLARATION OF CAPTAIN
  14           Plaintiff,                               WILLIAM JAEGER IN SUPPORT
                                                        OF APPLICATION TO FILE
  15              v.                                    UNDER SEAL
  16 COUNTY OF LOS ANGELES, a                           Pretrial Conference: October 29, 2021
     public entity; LOS ANGELES                         Trial Date:          Nov. 16, 2021
  17 COUNTY SHERIFF’S
  18 DEPARTMENT, a public entity; ALEX                  Assigned to Hon. John F. Walter and
     VILLANUEVA, as Sheriff of the
  19 County of Los Angeles and as an                    Magistrate Judge Charles F. Eick
     individual; and DOES 1-10, inclusive,
  20
  21              Defendants.

  22
  23
  24
  25
  26
  27
  28
       497077.2                                                         Case No. 2:20-cv-09582-JFW-E
                  DECLARATION OF CAPTAIN WILLIAM JAEGER IN SUPPORT OF APPLICATION TO SEAL
         Case 2:20-cv-09582-JFW-E Document 49-2 Filed 02/24/21 Page 2 of 4 Page ID #:713




            I                        DECLARATION OF CAPTAIN WILLIAM JAEGER
           2                I, Captain William Jaeger, declare as follows:
           3                l.       I am an employee with Defendant County of Los Angeles ("County").
           4 I am the commanding officer of the Los Angeles County Sheriffs Department's

           5    ("Department" or "LASD") Intemal Affairs Bureau ('IAB").
           6                2.       I have personal knowledge ofthe facts set forth herein, and ifcalled   as

           7    a witness,       I could and would competently testif,/ to all of said facts. I make this
           8    declaration in support of the County's Application.
           9                The LASD Internal Affairs Bureau
          l0                3.       I have been employed by the Department for approximately 29 years.
          ll    I have been assigned as the Captain ofIAB since December 15, 2019.
          t2                4.       The Internal Affairs Bureau is responsible for:
c- .ie                           o
          13                         Conducting administrative investigations of policy violations by
'.' i6    t4                         Department members;
o-:o '

<E::
          l5                     o   Conducting administrative investigations of policy of equality
EoErY
d< ac
,i !0
          l6                         violations by Department members;

e :- t7                          r   Conducting administrative investigations for outside law enforcement
          18                         agencies at the request   ofthe agency;
   :       l9                    o Monitoring criminal investigations of Department members;
          20                     o Responding to Deputy-involved shootings and specific significant use
          2l                         of force incidents, and preparing an administrative review ofthe
          22                         incident for the Executive Force Review Committee;
          23                     o   Conducting "for cause" drug tests at the direction of a Department
          24
                                     member's Unit Commander or higher ranking member;
          25
                                 o Staffing the l-800 complaint line during business hours; and
          26
                                 o Compiling data for all shootings involving Department personnel (e.g.,
          27
                                     hit, non-hit, accidental discharge, waming shot, and animal shootings).
           28

                19107 7.2
                                                                    I                  No, 2:20-cv-09582-JI]W-E
                                                                                       Case
                            DECLARATION OF CAPTAIN WILLIAM JAEGER IN SLIPPORT OF APPLICATION TO SEAL
           Case 2:20-cv-09582-JFW-E Document 49-2 Filed 02/24/21 Page 3 of 4 Page ID #:714




              I                  5.    One of my duties and responsibilities as Captain is to oversee the status

             2 and outcome of             IAB investigations into the various aforementioned matters.
             3                   ConlidentialiW
             4                   6.    During the pendency of IAB investigations, the investigations rematn
             5    confidential. This is to ensure that the Department is able to collect accurate
             6 information from witnesses who are speaking from personal knowledge, and not

             7 based on something they read or information that was leaked.

              8                  7.    Once an IAB investigation is complete, depending on the content of the

             9 investigation,           it can either: (i) remain confidential; or (ii) be publicly released,
            l0    subject to redactions. The redactions are for personally identifiable information             of
            ll    witnesses (both Department personnel and civilians). This ensures that witnesses
      3
             t2 can speak freely regarding the content of the investigation without fear ofretaliation
c' ;s       13    or public scrutiny.
:'.
o-jq -
      <9     t4                  8.    The confidentiality is also important for third parties. For example, in
z i-:
             l5 this case, while Mrs. Bryant might wish to make the contents of the IAB report
<i:Y
E re
             t6 regarding the relevant helicopter crash (the "IAB Report") public, it              is unclear what

             t7 the individuals in the related lawsuits desire.
: :;
             l8                  The Coun8's Oblig ations to Sworn Personnel
             l9                  9.    With respect to sworn personnel, California 1aw requires the County to
            20 keep all personnel files confidential. Cal. Penal Code $ 832.7(a). IAB is therefore

            2t obligated to protect the swom personnel's privacy by not releasing their personal
            22 information to the public.
            23                   10. Accordingly, prior to releasing any IAB reports, the Department's Risk
             24 Management Bureau     will carefully review any documents within the case file that
             25   would have any personal information regarding County employees. All such
             26 information must be redacted before an IAB report is released to anyone outside the
             27 Department.
             28

                  49',70',t7.2
                                                                      2                    No. 2:20-cv-09582-JFW-E
                                                                                            Case

                                 DECLARATION OF CAPTAIN WILLIAM JATGER IN SUPPORT OF APPLICATION TO SEAL
          Case 2:20-cv-09582-JFW-E Document 49-2 Filed 02/24/21 Page 4 of 4 Page ID #:715




            I                I   I   -   The bureau also reviews all documents within the case file for details

            2 about third-party witnesses or other individuals. This information is also redacted to

            J    protect general privacy rights under the U.S. Constitution and the California
            4 Constitution.

            5                The Subiect IAB Reoort
            6                12.         I understand that Plaintiff Vanessa Bryant plans to file her
            7 First Amended Complaint                  ('FAC') publicly. I have reviewed     the proposed FAC

            8    and confirmed that the proposed FAC contains verbatim passages from the

            9 interview transcripts that are part of the IAB Report.
           l0                13. It is my firm belief that this is improper, as there are portions of the
           ll    FAC that reveal personally identifiable information about witnesses and subjects of
    3
            t2 the IAB Report.
    I
c   1s      l3               14.         That is especially true for the facts at issue here. Due to the public
- aa        t4   status of the victims, and the significant press interest in the same, it is crucial that
o-:q -
Z;.i
            15   this information stay confidential to protect both third-party privacy and the privacy
<:::
6?.1 -
oi
gi "f;-     t6 of the County's sworn personnel.
     :0
            t7
a ;':
            18               I declare under penalty ofperjury under the laws ofthe United States of
    a
            l9 America               that the foregoing is true and correct.

           20                Executed on this 17 day of February,202l, at Los An geles California.

            2l
            22
                                                                        Captain Willia    Jaeger
            23

            24
            25

            26
            27

            28

                 19707 7.2                                              ')                  Case No. 2:20-cv-09582-JFW-E
                             DECLARATION OF CAPTAIN WILLIAM JAEGER IN S UPPORT OF APPLICATION TO SEAL
